Case: 16-60491      Document: 00514308352         Page: 1    Date Filed: 01/16/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               January 16, 2018
                                      No. 16-60491
                                                                                Lyle W. Cayce
                                                                                     Clerk
H. KENNETH LEFOLDT, JR., in his capacity as Trustee for the Natchez
Regional Medical Center Liquidation Trust,

               Plaintiff - Appellant

v.

DONALD RENTFRO; CHARLES MOCK; WILLIAM HEBURN; LEROY
WHITE; JOHN SERAFIN; LINDA GODLEY; LIONEL STEPTER; LEE
MARTIN; WILLIAM ERNST; JENNIFER RUSS,

               Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:15-CV-96


Before JONES and OWEN, Circuit Judges, and ENGELHARDT, * District
Judge.
PER CURIAM: ∗∗
       Natchez Regional Medical Center (“NRMC”) filed for bankruptcy and H.
Kenneth Lefoldt was appointed Trustee for the liquidation trust. As Trustee,



       * Chief District Judge of the Eastern District of Louisiana, sitting by designation
       ∗∗
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60491    Document: 00514308352     Page: 2   Date Filed: 01/16/2018



                                 No. 16-60491
Lefoldt brought claims against the former directors and officers of NRMC,
alleging breaches of their fiduciary duties of care, loyalty, and good faith. The
district court held that the defendants were immune from suit under the
Mississippi Tort Claims Act (“MTCA”). We certified this legal issue to the
Mississippi Supreme Court, which held that the MTCA does not “provide[] the
exclusive remedy for a public hospital’s bankruptcy trustee who, on behalf of
the public hospital, sued former officers and directors of that public hospital.”
In light of this controlling decision, we vacate the district court’s order
dismissing the case and remand for further proceedings.
      VACATED and REMANDED.




                                       2